COURT OF APPEALS
                    SECOND DISTRICT OF TEXAS
                         FORT WORTH

                        NO. 02-11-00294-CV


ONE THOUSAND SIX HUNDRED                       APPELLANT
THIRTY-ONE AND NO/100
DOLLARS ($1,631.00) IN U.S.
CURRENCY; ONE (1) AUDIOVOX
CELL PHONE, MODEL CDM-
8610VM, SERIAL NUMBER
43110888; ONE (1) SAMSUNG
CELL PHONE, MODEL SGH-E715,
SERIAL NUMBER R5VX468004V;
ONE (1) MAN YELLOW METAL
WATCH WITH NUMEROUS CLEAR
STONES; TWENTY-SIX
THOUSAND FOUR HUNDRED
FIFTY-SIX AND NO/100 DOLLARS
($26,456.00) IN U.S. CURRENCY;
1998 WHITE LEXUS GS400
BEARING TEXAS LICENSE PLATE
Z60-DFV, VIN
JT8BH68X5W0013145; FOUR (4)
ZEON AUTOMOBILE TIRES WITH
CHROME WHEELS; ONE (1)
PANASONIC PLASMA TV, MODEL
TH-42PD25, SERIAL NUMBER
YJ4531455 WITH REMOTE; ONE
(1) SAMSUNG DVD PLAYER,
MODEL DYD-P241A/XAA, SERIAL
NUMBER 69WX600260P WITH
REMOTE; ONE (1) TOSHIBA VCR,
MODEL M-645, SERIAL NUMBER
41566345; ONE (1) HARMON
KARDON DVD PLAYER, MODEL
DVD22, SERIAL NUMBER WA0007-
17176 WITH REMOTE; ONE (1)
HARMON KARDON AMP MODEL
AVR-130, SERIAL NUMBER AN006-
22989 WITH REMOTE; ONE (1)
SONY HANDY CAM, MODEL DCR-
TRV19, SERIAL NUMBER 344852;
ONE (1) SHARP COLOR TV,
MODEL 25J-M100, SERIAL
NUMBER 917710; TEN THOUSAND
AND NO/100 DOLLARS
($10,000.00) IN U.S. CURRENCY;
ONE (1) ONKY SIX-DISC PLAYER,
MODEL DV-CP702, SERIAL
NUMBER 5461731553; ONE (1)
ONKY RECEIVER, MODEL HT-
R520, SERIAL NUMBER
B451020338; ONE (1) ONKY
SUBWOOFER, MODEL SKM520,
SERIAL NUMBER 5472773350;
FIVE (5) ONKY SPEAKERS (TWO
(2) WITH MODEL NUMBER SKM-
520, SERIAL NUMBER 5472770;
TWO (2) WITH MODEL NUMBER
SKF-520F, SERIAL NUMBER
5472773350; AND ONE (1) WITH
MODEL NUMBER SKC-520C,
SERIAL NUMBER 5472773350);
AND ONE (1) ESA FLAT PLASMA
TV, MODEL PDP4294IV, SERIAL
NUMBER 390B3CFXA00112J[1]

                                         V.

THE STATE OF TEXAS                                                           STATE



      1
        The style has been modified from that used in the trial court to reflect the
trial court’s severance of part of the cause and to explicitly reference any
property formerly globally referred to as “All Property Listed on Exhibits ‘A’ & ‘B’”
that remains in this cause after severance.


                                         2
                                        ----------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                        ----------

                           MEMORANDUM OPINION2

                                        ----------

      On January 11, 2012, we notified Appellant Raul Ramirez that his brief did

not comply with rules 6.3, 9.4(h), and 38.1(a), (b), (c), (d), (f), (g), (h), (i), and (k)

of the Texas Rules of Appellate Procedure,3 nor did it comply with subsections A

and E of this court’s local appellate rule 1.4 We allowed Appellant until January

23, 2012 to file an amended brief that complied with the above rules. We stated

in our letter to Appellant that his failure to timely file an amended brief in

compliance with the above rules could result in the waiver of noncomplying

points, our striking his brief, or the dismissal of his appeal.5           We received

Appellant’s amended brief on January 26, 2012, but it too was noncompliant.

      Accordingly, on January 30, 2012, we notified Appellant that his amended

brief did not comply with rules 6.3, 9.4(h), and 38.1(d), (g), (i), and (k) of the




      2
       See Tex. R. App. P. 47.4.
      3
       See Tex. R. App. P. 6.3, 9.4(h), 38.1(a)–(d), (f)–(i), (k).
      4
       See 2nd Tex. App. (Fort Worth) Loc. R. 1(A), (E).
      5
       See Tex. R. App. P. 38.8(a), 38.9(a), 42.3(b), (c).


                                            3
Texas Rules of Appellate Procedure,6 nor did it comply with subsection E of this

court’s local appellate rule 1.7 We allowed Appellant until March 1, 2012 to file a

second amended brief that complied with the above rules. We stated in our letter

to Appellant that his failure to timely file a second amended brief in compliance

with the above rules could result in the waiver of noncomplying points, our

striking his brief, or the dismissal of his appeal.8 On March 5, 2012, this court

received Appellant’s second amended brief. It remains noncompliant.9

      Accordingly, we strike Appellant’s brief and dismiss this appeal for want of

prosecution.10




                                                      PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DELIVERED: May 3, 2012




      6
       See Tex. R. App. P. 6.3, 9.4(h), 38.1(d), (g), (i), (k).
      7
       See 2nd Tex. App. (Fort Worth) Loc. R. 1(E).
      8
       See Tex. R. App. P. 38.8(a), 38.9(a), 42.3(b), (c).
      9
       See Tex. R. App. P. 6.3, 9.4(h), 38.1(d), (g), (i), (k).
      10
          See Tex. R. App. P. 38.8(a), 38.9(a), 42.3(b), (c).


                                           4